DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 13 depends from claim 1 which limits R15-R23 to:


    PNG
    media_image1.png
    92
    637
    media_image1.png
    Greyscale

However, all of H001 to H-31 show a number of R15 to R23 as hydrogen atoms which renders the claim indefinite.
	As the specification shows, the same examples as claim 13, there is support for R15-R23 as H. For purposes of examination, R15-R23 will be treated as including H as an option for R15-R23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (CN 108774258).

Regarding Claim 1, Sun teaches a material represented by 3-8 (page 30):

    PNG
    media_image2.png
    133
    191
    media_image2.png
    Greyscale

308 reads on applicants’ Formula 1 wherein R11-R14 = H; n =1, A = Formula 2-2, R15-R22 = H; X = S; m = 1, D = carbazole (R1 and R2 = H) (per claims 1 and 6-7).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 108774258).

Regarding Claims 2-4, Sun teaches 3-8 which is a positional isomer to applicants’ Formulas 1-2, 1-2 and 1-3 which only differs by the location of the D and A groups with R11-R14 as H.
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers … are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967), In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); and In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 1997) {in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at pages 1454-1455)}.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
Therefore, nothing unobvious is seen in substituting the known para isomer (3-8) for the structurally similar Formulas 1-2, 1-2 and 1-3, as taught by Lee, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (C.C.P.A. 1950) (per claims 2-4).


Allowable Subject Matter I
Claims 5, 8-10, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art lacks:
R13-R23 (per claim 5)
Coefficient D (per claims 8, 9, 10, 12) 
Delta E, S1 (per claim 14)

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the display panel of claim 15.

Claims 15-19 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786